Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-16, in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0298760 (Subramaniyan), in view of U.S. Patent 6,561,757 (Burdgick).
Regarding claim 1, Subramaniyan teaches an airfoil section having an airfoil wall defining a convex leading end (element 170, par. 65, Fig. 11), a trailing end (element 152), and first and second sides (element 140 and 142, See fig. 3 and 11) joining the convex leading end and the trailing end (as shown in figs. 3 and 11), the first and second sides spanning in a longitudinal direction between first and second ends, 
Subramaniyan does not teach the airfoil wall circumscribing an internal core cavity: an arced rib in the internal core cavity and arcing toward the convex leading end, the arced rib and the convex leading end defining there between an arced cavity; and an arced baffle disposed in the arced cavity.
Burdgick teaches the airfoil wall circumscribing an internal core cavity (element 42, Fig. 1): an arced rib (element 56, Fig. 1) in the internal core cavity and, the arced rib and the convex leading end defining there between an arced cavity; and an arced baffle disposed in the arced cavity (element 
When using baffle inserts as part of the internal cooling structure, if a straight baffle is used in Burdgick the leading edge of the blade would be a large empty space in the internal leading section of the baffle that would make securing a baffle difficult but also provide a large space once the insert is placed that is underutilized. A curved construction baffle would maximize the space being used by the insert that could improve the cooling ability of the internal space within a convex blade such as Subramaniyan.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to provide a convex baffle and incorporate it into the blade of Subramaniyan since there are a finite number of identified, predictable solutions and one of ordinary skill in the art could have pursued a convex leading edge with a convex baffle, a straight/flat leading edge with flat baffle or a concave leading edge with a concave baffle with a reasonable expectation of success. 

Regarding claim 2, Subramaniyan as modified above teaches wherein the arced rib substantially follows the convex leading end (as shown in Burdgick, the arced rib (element 56, Fig. 1) following the leading end 
Regarding claim 3, Subramaniyan as modified above teaches the arced rib is semi-circular (as shown in element 56, Fig. 1 of Burdgick).
Regarding claim 4, Subramaniyan as modified above teaches the arced baffle is semi-circular (as shown in element 58, fig. 1 of Burdgick).
Regarding claim 5, Subramaniyan teaches the convex leading end is semi-circular (as shown by element 170, Fig. 11).
Regarding claim 6, Subramaniyan as modified above teaches the arced baffle has a radius of curvature (as shown in Burdgick, Fig.4 shows the baffle having a radius of curvature) and is in a fixed position (element 58 is fixed in the cavity 42, Fig. 1 of Burdgick) in the arced cavity. 
Subramaniyan does not teach the stand-off distance from the convex leading end and the arced rib, and the radius of curvature is greater than the stand-off distance. However, a stand-off distance is need to allow a radius insert to be inserted. 
Maintaining the spacing between the internal core cavity and the arced baffle ensures proper impingement of the cooling fluid through the cooling openings and onto the inner walls. That spacing is determined by the relationship between the radius of curvature and stand-off distance. At a minimum because of geometric constraints some stand-off distance would 
 Regarding claim 7, Subramaniyan as modified above teaches the invention of claim 6.
Subramaniyan does not teach the radius of curvature is greater than 0.25 centimeters. However, Subramaniyan does show a radius of curvature for the convex leading end. It would have been obvious to one of ordinary skill in the art before the effective filling date to have tried picking a radius of curvature that is constrained by the height of the blade due to maintaining a desired blade aspect ratio (AR = blade height length/ blade chord length). The designer of a blade would have a finite number of solutions to try, a high aspect ratio or a low aspect ratio by varying the 
Regarding claim 8, Subramaniyan as modified above teaches the arced baffle includes impingement orifices (element 178, Fig. 5 of Burdgick).
Regarding claim 9, Subramaniyan as modified above teaches the arced baffle includes a forward wall (element 108 of Burdgick), an aft wall (element 106 of Burdgick), and lateral walls (elements 102 and 104 of Burdgick), and the impingement orifices are in the lateral walls (as shown in Fig. 5 of Burdgick).
Regarding claim 10, Subramaniyan as modified above teaches the arced cavity spans from the first end to the second end (as shown in Fig.1 of Burdgick).
Regarding claim 11, Subramaniyan as modified above teaches wherein the trailing end is convex (element 148, Fig. 11).
Regarding claim 12, Subramaniyan as modified above teaches the arced baffle has a radius of curvature (as shown in fig. 1, the baffle has a radius of curvature of Burdgick) and is in a fixed position in the arced cavity (as shown in fig. 1) with a stand-off distance (gap between element 58 and elements 72 and 18 of Burdgick) from the convex leading end and the arced rib.

Maintaining the spacing between the internal core cavity and the arced baffle ensures proper impingement of the cooling fluid through the cooling openings and onto the inner walls. That spacing is determined by the relationship between the radius of curvature and stand-off distance. At a minimum because of geometric constraints some stand-off distance would be necessary to facilitate the insertion of the baffle within the convex cavity, while accounting for manufacturing tolerances. 
It would have obvious to try, by one of ordinary skill in the art before the effective filing date to pick a stand-off distance that is greater than the radius of curvature or a stand-off distance less than the radius of curvature into the airfoil of Subramaniyan since there is a finite number of identifiable solutions, a stand-off distance greater than, stand-off distance equal to or stand-off distance less than the radius of curvature and one of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success.
Regarding claim 13, Subramaniyan as modified above teaches the invention of claim 12.
Subramaniyan does not teach the radius of curvature is greater than 0.25 centimeters. However, Subramaniyan does show a radius of curvature 
Regarding claim 14, Subramaniyan as modified above teaches the arced rib substantially follows the convex leading end (as modified and observed from fig. 1 of Burdgick, the arced rib would follow the convex leading end).
Regarding claim 15, Subramaniyan as modified above teaches the arced rib is semi-circular, the arced baffle is semi-circular, and the convex leading end is semi-circular (As shown in fig.1 of Burdgick, the arced rib, arced baffle and convex leading end are semi-circular).
Regarding claim 16, Subramaniyan teaches 
a compressor section (element 102); 
a combustor (element 108) in fluid communication with the compressor section; and

the turbine section having a turbine airfoil (element 122 or 120) that includes an airfoil section having an airfoil wall defining a convex leading end (element 170, par. 65, Fig. 11), a trailing end (element 152), and first and second sides (element 140 and 142, See fig. 3 and 11) joining the convex leading end and the trailing end (as shown in figs. 3 and 11), the first and second sides spanning in a longitudinal direction between first and second ends. 
Subramaniyan does not teach the airfoil wall circumscribing an internal core cavity: an arced rib in the internal core cavity and arcing toward the convex leading end, the arced rib and the convex leading end defining there between an arced cavity; and an arced baffle disposed in the arced cavity.
Burdgick teaches the airfoil wall circumscribing an internal core cavity (element 42, Fig. 1): an arced rib (element 56, Fig. 1) in the internal core cavity and, the arced rib and the convex leading end defining there between an arced cavity; and an arced baffle disposed in the arced cavity (element 58 is disposed in cavity 42). Burdgick also teaches the insert featuring a concaved curved construction that matches the curved profile of the leading edge. Doing so, would provide an arced rib in the internal core cavity and arcing toward the convex leading end. 

Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to provide a convex baffle and incorporate it into the blade of Subramaniyan since there are a finite number of identified, predictable solutions and one of ordinary skill in the art could have pursed a convex leading edge with a convex baffle, a straight/flat leading edge with flat baffle or a concave leading edge with a concave baffle with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745